DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive.  Applicant’s arguments state that none of the applied references teach, disclose, or suggest the subject matter of independent claims 1, 7, 13, and 19, referring specifically the amended language specifying inter-aircraft relay of the overlaid instructions.  The argument is not persuasive, as Stayton discloses at [0015] transmitting the ATC signals ground-to-air in combination with air-air, which implies the claimed “relay”. Applicant’s arguments do not address this disclosure.  An alternative rejection is also applied. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-11, 13, 15-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stayton (2010/0079329) (hereinafter “Stayton”) in view of Bone et al. (“Evaluation of Pilot and Air Traffic Controller Use of Third Party Call Sign in Voice Communications with Pilot Utilization of Cockpit Display of Traffic Information”) and Barmore et al. (“A Concept for Airborne Precision Spacing for Dependent Parallel Approaches”) OR in the alternative, Stayton in view of Bone et al. and Barmore et al. and Stayton (2010/0311354) (hereinafter “Stayton ‘354”).
Stayton discloses a method of encoding an overlay message onto a provided modulated air traffic control (ATC) signal (Figure 1), the method comprising: employing a selected overlay modulation protocol (110); and modulating (115) the provided modulated ATC signal (from 105) with the overlay message using the selected overlay modulation protocol, wherein the provided modulated ATC signal is modulated with a pulse position modulation protocol ([0017]), wherein the overlay message is configured to provide various ATC information ([0015]) with respect to a target aircraft, and wherein: the ATC signal is independently demodulatable from the overlay message; and the ATC signal modulated with the overlay message is recognizable as an ATC signal by legacy ATC equipment (Abstract).
Stayton discloses generically in paragraph [0015] that the overlay message transmitted to a first aircraft includes data such as that for “communication”, “monitoring”, and “traffic management” among others but does not specify that the ATC information provided is information specifically to provide interval management.   However, Bone discloses that interval management including communicating a spacing goal as part of clearance instructions, wherein speed guidance is determined based on 
The claimed spacing goal and various clearance instructions are part of the interval management information communicated to the aircraft as disclosed by Bone (e.g. page 4-18).
While Bone discloses that the clearance instructions include target identification, intended flight path, and spacing type, Bone is not found to specifically address two-target interval management, such that the clearance instructions would include a second target identification, a second target intended flight path, and a two target spacing type.  However, Barmore discloses that two target interval management was also a known ATC technique prior to the effective filing date (e.g. page 22), and it likewise would have been obvious to one of ordinary skill in the art to communicate the claimed two target interval management information for the same reasons (reducing ATC burden) when conditions warrant it, e.g. for parallel approaches as demonstrated by Barmore with predictable results.  
Stayton discloses in [0015] that the signals carrying the overlay message data are transmitted through a combination of an air-ground datalink to a first aircraft and an air-air datalink to a second aircraft: “Signals may be transmitted air-to-air, air-to-ground, ground-to-air, space-to-ground, ground-to-space or combination thereof”. This implies the relaying as claimed, i.e. a “combination” of ground-to-air and air-to-air 
However, even if the claimed relay is not considered implicitly disclosed by Stayton, in disclosing related ATC overlay communication technology, Stayton ‘354 shows at [0084]: “Systems and methods of the present invention allow equipped aircraft to process information overlaid on ATC signals and act as routers, relays, or repeaters of the information, and therefore equipped aircraft (and or equipped ground stations) become nodes in a virtual communication network that uses data links formed through overlays to transmit and receive information. Any number of intermediary equipped aircraft or ground stations may act as relays or repeaters between a source and destination of overlaid data”.  In view of Stayton ‘354 it would have been obvious to one of ordinary skill in the art to relay the overlay message of Stayton in view of Bone and Barmore carrying clearance instructions to another aircraft to enhance situational awareness among aircraft, via dynamic virtual communication network as described by Stayton ‘354 with predictable results. 
Independent claims 7, 13, and 19 do not specify any particular relay recipient. However concerning claim 1 specifically requiring that the message is relayed to one of the target aircraft, in the combination of Stayton in view of Bone and Barmore or Stayton in view of Bone and Barmore and Stayton ‘354 it would have been obvious to one of ordinary skill in the art to send the relay to one of the interval management target aircraft so that the target aircraft may be made aware of the instructions to the aircraft 
Specifically regarding claims 7, 13, and 19, Stayton also discloses the claimed transmission, reception, and demodulation (paragraphs [0015], [0022]).
Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stayton in view of Bone and Barmore or Stayton in view of Bone and Barmore and Stayton ‘354 as applied to claims 1, 7, 13, and 19 above, and further in view of de Blanes et al. (2013/0338909).
Stayton, Bone, and Barmore are not found to specifically indicate receiving from a first target aircraft one of an estimated time of arrival to the achieve-by point and the first target aircraft’s intended flight path information.  However, de Blanes discloses a method of detecting conflicts between aircraft including receiving, from a target aircraft, the aircraft’s intended flight path information (Abstract). It would have been obvious to one of ordinary skill in the art to further modify the method of Stayton to receive this flight path information from the target aircraft so that the intervals between aircraft may be managed accordingly to avoid conflicts as suggested by de Blanes.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646